MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Jan 29 2016, 7:09 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                             Gregory F. Zoeller
Public Defender’s Office                                     Attorney General of Indiana
Gary, Indiana
                                                             Robert J. Henke
                                                             James D. Boyer
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             January 29, 2016
of the Parent-Child Relationship                             Court of Appeals Case No.
of N.A., Mother, and M.A.,                                   45A03-1505-JT-413
Father,1 and A.A., B.A., C.A.,                               Appeal from the
N.A., O.A., and Q.A., Children,                              Lake Superior Court
N.A.,                                                        The Honorable
                                                             Thomas P. Stefaniak, Jr., Judge
Appellant-Respondent,
                                                             Trial Court Cause Nos.
         v.                                                  45D06-1403-JT-75
                                                             45D06-1403-JT-76
                                                             45D06-1403-JT-77




1
  Father does not participate in this appeal; however, pursuant to Indiana Appellate Rule 17(A), a party of
record in the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016            Page 1 of 24
      Indiana Department of Child                                  45D06-1403-JT-78
      Services,                                                    45D06-1403-JT-79
                                                                   45D06-1403-JT-80
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   N.A. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to A.A., B.A., C.A., N.A., O.A., and Q.A. (collectively “the Children”).

      She raises several issues that we consolidate and restate as: whether sufficient

      evidence was presented to support the termination of her parental rights. 2


[2]   We affirm.


                                   Facts and Procedural History
[3]   M.A. (“Father”) and Mother (collectively, “Parents”) are married and are the

      parents of the Children, who were born between the years 2006 and 2012.3 On

      July 20, 2012, then-two-year-old A.A. suffered serious hot water burns while at




      2
       The juvenile court also terminated the parental rights of the father of the Children, M.A., but he does not
      participate in this appeal.
      3
       Parents have another child, Ne.A., born in July 2013. In January 2014, DCS removed Ne.A., and in
      February 2014, Ne.A. was adjudicated a CHINS. However, Ne.A. was not part of the termination petition
      and order that forms the basis of this appeal.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016            Page 2 of 24
      his Gary, Indiana home, where he lived with Parents and his siblings. Parents

      initially consulted with a Walgreens pharmacist and attempted to treat the

      burns on their own, but after a friend and registered nurse observed the burns

      and advised Parents of the severity, Father took A.A. to Gary Methodist

      Hospital on July 22, 2012. It was determined that A.A. had third degree burns

      on his left leg from his knee to the top of his foot and second degree burns on

      the back of his right leg. That same day, A.A. was transferred to University of

      Chicago Hospital Burn Center, and the Indiana Department of Child Services

      (“DCS”) was notified of the injuries. DCS initially agreed to leave the Children

      in the home pending further investigation.


[4]   Within a day or two after learning of the incident, one or more DCS

      representatives went to the home to speak to Mother and investigate the

      incident. Mother told DCS that she was home with the Children on the

      morning of July 20, but did not witness A.A. getting burned. According to

      Mother, she received a phone call from the Social Security office and was

      sitting on the couch on the phone, when C.A. told her that B.A. had burned

      A.A. during a bath. Mother picked up A.A. and observed that the skin on the

      top of his foot was “split” or separated due to burns, but that his legs looked

      normal. Tr. at 35. She looked in the bathroom but did not see any water in the

      tub. She and Father applied ointments and powder to the burns, pursuant to a

      pharmacist’s suggestions. On July 22, a family friend who was a nurse came

      over to the home, saw A.A.’s legs and feet, and told parents that A.A. had

      second and third degree burns that needed medical attention. That day, Father


      Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 3 of 24
      took A.A. to Gary Methodist Hospital. When DCS thereafter came out and

      spoke to Mother at the home, they observed the condition of the house, which

      included a flooded basement and visible cockroaches.


[5]   On July 24, 2012, DCS filed a child in need of services (“CHINS”) petition for

      each of the six Children.4 The petition alleged: A.A. suffered second and third

      degree burns on July 20 but Parents delayed seeking professional medical

      treatment for the burns until July 22; DCS was concerned for the Children’s

      safety; Parents admitted to DCS that “they smoke” marijuana; and the

      Children needed “care, treatment, or rehabilitation that is not likely to be

      provided or accepted without the coercive intervention of the court.” DCS Ex.

      B. Parents admitted the petition’s allegations, and the juvenile court

      adjudicated the Children to be CHINS. The detention order, issued that date,

      found that it was in the Children’s best interests to be removed from the home

      environment and that remaining in the home would be contrary to the welfare

      of the Children because “the home environment is unable to meet the basic

      needs of the [Children], and/or the home environment poses a danger to the

      safety of the [C]hildren.” Appellant’s App. at 8. The order required the

      following services: drug/alcohol evaluation and treatment, if recommended;

      parenting assessment; psychological clinical assessment of Mother; and random

      drug screens for Parents. The juvenile court ordered Parents to secure suitable




      4
          The only CHINS petition included in the Appendix is that naming A.A. as a child in need of services.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016            Page 4 of 24
      housing, and it granted Parents supervised visitation with the Children. Id. at 7-

      9; DCS Ex. C.


[6]   On August 3, 2012, DCS, by Family Case Manager Glendora Walker (“FCM

      Walker”) and her DCS supervisor, submitted a Predispositional Report

      (“Report”) to the juvenile court, explaining DCS’s involvement and status. The

      Report stated that DCS removed the Children “due to medical neglect, a

      back[ed]-up sewer line, lack of air conditioning, and deplorable home

      condition.” DCS Ex. D. The Report noted that B.A., N.A., O.A., and Q.A.

      had a genetic condition called neurofibromatosis, which is known to cause

      growth of tumors in the nervous system. Id. The Report reflected the following

      recommendations: Parents complete drug and alcohol evaluation; Parents

      participate in random drug screens; Parents complete a parenting assessment;

      Mother complete a clinical assessment to determine the need for psychological

      evaluation; Parents have supervised visitations with the Children; A.A.

      continue to receive necessary medical treatment; and Parents secure appropriate

      housing. DCS recommended to the juvenile court, among other things, that

      Parents contact the FCM every week to allow her to monitor compliance,

      permit the FCM to make announced or unannounced visits to the home, obtain

      and maintain “suitable, safe and stable housing with adequate bedding,

      functional utilities, adequate supplies of food,” and “keep the family residence

      in a manner that is structurally sound, sanitary, clean, free from clutter and safe

      for the [C]hildren.” DCS Ex. D. The case plan goal was reunification. On

      August 22, 2012, the juvenile court held a dispositional hearing, adopting the


      Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 5 of 24
      Report as findings. The juvenile court ordered Parents to fully participate in the

      recommended services, and reunification was identified as the permanency

      plan.


[7]   Two months later, DCS, through FCM Walker and her DCS supervisor,

      submitted a progress report to the juvenile court, advising of the condition of

      the Children and explaining what “reasonable efforts” that DCS had provided

      to facilitate the permanency plan. Those included: a home-based case manager

      to assist Parents in finding employment, housing, and transportation to

      assessments. DCS reported that Parents maintain that they are self-employed

      and that “DCS should provide the financial assistance needed” for a deposit

      and first month’s rent for a home; however, DCS “could not assist the [Parents]

      . . . because either [F]ather or [M]other received a regular monthly income

      sufficient [] to pay the rent and support the family.” DCS Ex. F. DCS also

      reported that one service provider, Nu-Source, stated that Parents “are not

      interested in following through with employment and finding [] appropriate

      housing.” Id. The matter came for a review hearing in December 2012. The

      juvenile court ordered that the Children were to remain in their current foster

      placement, Father was to have a psychological evaluation and cooperate with

      random drug screens, and Mother was to have a psychiatric evaluation.


[8]   In early March 2013, DCS, through FCM Walker and her DCS supervisor,

      submitted a progress report to the juvenile court, updating the juvenile court

      with information about the Children’s psychological and physical conditions.

      The report advised that the Children had not returned home due to Parents’

      Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 6 of 24
inability to find appropriate housing and employment. A review hearing

occurred several weeks later. The following individuals attended the hearing:

Mother, Father, the DCS attorney, the court appointed special advocate

(“CASA”), FCM Walker, several caseworkers from at least three service

providers, and the foster father. The ensuing order indicated that the plan

continued to be reunification, but did not identify other progress or status

regarding services. However, a DCS progress report submitted to the juvenile

court on June 10, 2013, stated, among other things, that Parents had acquired

housing in April 2013, that FCM Walker reviewed the home and observed that

Parents needed additional mattresses and a working refrigerator and stove, as at

that time the home only had a microwave for cooking. In September 2013,

following a review hearing, the juvenile court suspended the supervised visits

occurring at the home, due to the home’s condition. The juvenile court also

ordered Parents to continue with counseling and marital counseling. A

September 20, 2013 progress report stated that Mother had given birth in July

2013 to another child and that Parents had the required necessities for her.

However, at the last Child and Family Team Meeting (“Team Meeting”), it

was recognized that the home had become infested with cockroaches. The next

progress report of December 2013 stated that “the [P]arents have been actively

participating in services[,]” but that “case plan goals have not yet been

completed[.]” DCS Ex. P. The report reflected that a psychiatrist had

prescribed Seroquel, a psychotropic drug, to Mother; however, Mother failed

two specialized drug screens because she was not taking the medication as

prescribed. Parents’ visitations with the Children remained suspended.
Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 7 of 24
[9]    In January 2014, the juvenile court held a permanency review hearing, and in

       attendance were Mother, Father, CASA, DCS attorney and then-FCM Delpha

       Roberts (“FCM Roberts”), the foster mother, and representatives from three

       service providers. The juvenile court issued an order changing the permanency

       plan from reunification to termination,5 and in March 2014, DCS filed a

       petition for termination of Parents’ parental rights.


[10]   In August 2014, DCS, by FCM Roberts and her supervisor, filed another

       progress report in the CHINS proceedings, advising, among other things, that

       Mother was not compliant with taking the medications prescribed by her

       psychiatrist, Parents had not been able to provide stable and suitable housing

       for the Children, Parents were “several months behind in their rent, leading to

       eviction,” and the home had a “recurring cockroach problem.” DCS Ex. T.

       The August progress report also stated: Mother had not seen her psychiatrist for

       four or five months and that she was “a no show” for the last three

       appointments; she refused to take one medication at the recommended level

       and she refused to take another one at all; she had not seen her family or

       individual therapist for two months, and she “does not comply” with

       recommendations for home-based case work. Id. The report stated, “DCS and

       the service provider[s] have made every effort to accommodate the [Parents],

       yet they remain non-compliant.” Id. For instance, DCS arranged the




       5
         The juvenile court also removed Ne.A. from the home “[d]ue to concerns of the newborn’s health and
       safety,” and it directed DCS to bring the matter for a CHINS detention hearing. DCS Ex. R.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016        Page 8 of 24
       appointments for provided services to Mondays as requested by Parents,

       Regional Mental Health provided a walker and a wheelchair to help Mother in

       ambulating, and Mother “refuses to take her medication or see her

       psychiatrist[.]” Id. FCM Roberts had been to Parents’ home several times to

       do a drug screen on Mother, but “was not able to gain entry to the home,”

       noting, “When [Mother] is home alone she does not answer the door.” Id. At

       the end of July 2014, Father had told FCM Roberts that he and Mother were

       moving to a new address during the first week of August, but when FCM

       Roberts went to that address on August 12, 2014, it was boarded up and

       uninhabitable. A February 2015 progress report stated that Mother had moved

       to East Chicago, with her parents, but in February 2015, returned to the home,

       which “still has a problem” with cockroaches and also bed bugs. DCS Ex. X.


[11]   On April 14, 2015, the juvenile court held a fact-finding hearing on the

       termination of parental rights petition, and the testimony presented included the

       following. Mother testified about A.A. being burned by water at home on July

       20, 2012, describing that C.A. told her that B.A. had burned then-two-year-old

       A.A. in the bathtub. Mother stated that, before Father left for work, he bathed

       some of the Children and told Mother to finish getting them dressed and that he

       was leaving for work. Upon DCS’s inquiry, Mother testified that she looked in

       the bathroom and she “didn’t see [any] water in the tub[,]” so she did not know

       exactly how it happened. Mother described that, at first, A.A.’s leg looked

       “normal” or “natural,” but that the skin on the top of his foot was “separated”

       and she knew he had been “scalded.” Id. at 35, 92. Mother stated that A.A.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 9 of 24
       “wasn’t crying” at the time. Id. at 41. Mother acknowledged that she knew

       that A.A. needed to be seen by a doctor, but she did not want to call 911

       because she was the only adult in the house and thus she would not be able to

       accompany A.A. in the ambulance, so she called Walgreens and talked to a

       pharmacist about treatment of water burns. Mother then called Father, telling

       him to bring home Neosporin, but he did not. When Father got home, he

       snapped a picture of A.A. and walked to the Walgreens pharmacy and showed

       the pharmacist. Thereafter, Parents treated the burns with Neosporin, powder,

       and gave A.A. Tylenol and ibuprofen. The skin on his legs “got extremely

       worse,” and Mother described that, the next day, A.A.’s leg looked “totally

       burnt,” like “a struck match.” Id. at 42-43.


[12]   As to the home’s condition, Mother testified that the home “was falling

       completely apart,” as the basement was flooded up to the bottom step, and the

       bathroom sink “had fell down.” Id. at 36. She agreed that the home had a

       “bad infestation” of cockroaches. Id. at 47. Mother and Father looked for

       different housing and eventually moved out of the flooded house a month or

       two after the Children were removed. They lived in two or more motels as they

       looked for a residence. In April 2013, they found a three-bedroom home to

       rent, also in Gary. Mother stated that that home was free of cockroaches when

       she and Father moved in, but later had some cockroaches and bed bugs.


[13]   Mother testified that she and Father had marital issues. She referred to Father

       as having an anger management problem, and she said Father brought another

       woman and her child into the home for a period of time. When asked whether

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 10 of 24
       the home’s condition was suitable for the Children, Mother maintained, “[M]y

       husband is the issue. The home is not the issue.” Id. at 86.


[14]   As to substance abuse, Mother acknowledged that she and Father had used

       marijuana in the past. Id. at 50. As to Mother’s mental health, Mother testified

       that she “was dealing with psychiatrists” before having children, and that on

       one or more occasions, she had been hospitalized by her parents and siblings.

       Id. at 55. She testified to being diagnosed with bipolar disorder “and a little bit

       of OCDC [sic].” Id. She acknowledged that in the past she sometimes suffered

       from hallucinations. Mother explained that she was not willing to take the

       prescribed dose of Seroquel because it made her sleep too much. Mother is a

       licensed cosmetologist, but stated that she had not been able to work since April

       2014 due to health issues, including peripheral neuropathy.


[15]   Karen Sheets (“Sheets”), a home-based caseworker from Regional Mental

       Health (“Regional”), also testified. She explained that her job was to provide

       home-based case work services intended to assist Parents with maintaining a

       stable residence, employment, and family relationships. She also assisted with

       arranging transportation. She met weekly with Parents, beginning in March

       2013. With regard to Mother’s mental health issues, she stated that Dr. Ilyas

       with Regional prescribed three medications, but Mother admitted that she was

       not taking the medications as prescribed, believing that the Seroquel dose,

       prescribed for sleep, was too strong, and she refused to take Invega, for

       hallucinations, at all. Mother did not see her psychiatrist from February 2014

       to January 2015. As for the condition of the home and visitations with the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 11 of 24
       Children, in August 2013, DCS allowed the supervised visits to occur in the

       home because Mother recently had given birth to Ne.A. However, the in-home

       visitations were suspended in September 2013 because of the home’s condition.

       In July 2014, Parents were evicted from their residence because they were

       behind in rent. They moved to another home, but it too eventually had

       cockroaches and bed bugs. Sheets explained that Mother suffers from some

       health issues, including diabetes, and that Mother was not medically compliant.

       Sheets made an appointment for Mother with a nutritionist, but when Sheets

       arrived to take her to the appointment, Mother would not get out of bed.

       Sheets shared that she made “numerous attempts” to get Parents to make

       “better life choices” but they would not participate. Id. at 101. She said Parents

       blamed each other, neither would take responsibility, and she had observed

       fighting between them. Sheets concluded that while Parents were “always []

       cooperative,” they had not made the changes needed. Id. at 96. “They’re

       always trying; it’s just that they don’t ever accomplish the task.” Id. at 98. She

       described this as a “consistent pattern.” Id. at 112. Sheets concluded that she

       did not believe that Mother was “physically or mentally able to take care of the

       Children.” Id. at 114.


[16]   FCM Roberts, who assumed responsibility over the case in November 2013,

       also testified at the termination hearing. She testified primarily as to the

       services offered to Parents and their compliance with them. FCM Roberts

       explained that a “myriad” of services had been offered with the goal of

       reunification, including family therapy, individual therapy, psychological


       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 12 of 24
therapy, and home-based services, and transportation services. Id. at 118. DCS

more than once changed providers to accommodate the family’s issues, and

DCS arranged for services to occur on Mondays as Parents requested. DCS

also implemented having a monthly Team Meeting in an effort to increase

Parents’ compliance and accomplish the goals of the case plan. FCM Roberts

stated that, in general, Parents completed the various recommended

assessments, but thereafter failed to complete the recommended services. She

testified that the juvenile court suspended the supervised visitations at least in

part because Mother was not compliant with taking the medications that the

psychiatrist prescribed, one of which was for hallucinations. “[T]he concern

with the medication was safety for the children.” Id. at 122. FCM Roberts

testified that “in the past three months” Parents had been “better” about

compliance with service providers, but that “[n]one of the goals have been

reached.” Id. at 126. FCM Roberts also testified,


        The issues have not changed. Since the onset of the case, no
        matter how many things we try[.] . . . [E]very other month we
        come together as a team to help them move forward. We’ve
        done every service that we could put in place, including with the
        wheelchair and the [] dietician. You know, they can’t take care
        of themselves[.] . . . So DCS does not believe . . . that they can
        care for the six or seven [] children.”


Id. at 127. FCM Roberts opined that there was a reasonable probability that the

conditions that led to the Children’s removal would not be remedied and that

the continuation of the parent-child relationship posed a threat to the Children’s



Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 13 of 24
       well-being. She also testified that it was in the Children’s best interests for

       Parents’ parental rights to be terminated.


[17]   On April 16, 2015, the juvenile court issued its findings of fact, conclusions, and

       order terminating Parents’ parental rights to the Children. Mother now

       appeals.


                                      Discussion and Decision
[18]   As our Supreme Court has recently reiterated, “Decisions to terminate parental

       rights are among the most difficult our trial courts are called upon to make.

       They are also among the most fact-sensitive—so we review them with great

       deference to the trial courts[.]” In re E.M., 4 N.E.3d 636, 640 (Ind. 2014).

       When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49.


[19]   Here, in terminating Mother’s parental rights to the Children, the juvenile court

       entered specific findings and conclusions. When a trial court’s judgment

       contains specific findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans.

       denied. First, we determine whether the evidence supports the findings, and

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 14 of 24
       second, we determine whether the findings support the judgment. Id. A

       finding is clearly erroneous only when the record contains no facts or inferences

       drawn therefrom that support it. Id. If the evidence and inferences support the

       trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[20]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment to the United States Constitution. Id.

       at 1155. These parental interests, however, are not absolute and must be

       subordinated to the child’s interests when determining the proper disposition of

       a petition to terminate parental rights. In re H.L., 915 N.E.2d at 149. In

       addition, although the right to raise one’s own child should not be terminated

       solely because there is a better home available for the child, parental rights may

       be terminated when a parent is unable or unwilling to meet his or her parental

       responsibilities. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct. App. 2013).


[21]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:

               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.
       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 15 of 24
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


[22]   Mother asserts that “even though [she] was in total compliance with her case

       plan,” DCS filed a petition for termination of parental rights. Appellant’s Br. at

       2. She urges us to reverse the juvenile court’s termination, claiming that DCS

       failed to prove the required elements for termination by sufficient evidence.

       Specifically, she contends that DCS failed to present sufficient evidence that the

       conditions that resulted in the Children being removed or the reasons for their

       placement outside the home would not be remedied. Mother also argues that

       DCS failed to present sufficient evidence that the continuation of the parent-

       child relationship posed a threat to the Children’s well-being. In addition, she

       asserts that DCS did not present sufficient evidence that the termination was in

       the Children’s best interests or that there was a satisfactory plan in place for the

       Children.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 16 of 24
                                         Remediation of Conditions

[23]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” In re E.M., 4
N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. In

       addition, DCS need not provide evidence ruling out all possibilities of change;

       rather, it need establish only that there is a reasonable probability the parent’s

       behavior will not change. In re Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App.

       2007). “We entrust that delicate balance to the trial court, which has discretion

       to weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” In re E.M., 4 N.E.3d at 643. Although trial courts are


       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 17 of 24
       required to give due regard to changed conditions, this does not preclude them

       from finding that a parent’s past behavior is the best predictor of their future

       behavior. Id.


[24]   Here, the Children were removed from the home on July 24, 2012, after

       learning that A.A. had suffered serious burns to his legs and feet caused by hot

       water. Mother did not witness the incident, but stated that C.A. told her that

       B.A. burned his brother A.A. in the bathtub. Although Mother knew that A.A.

       was “scalded,” she did not seek immediate medical care. Tr. at 35, 92. Rather,

       she and Father treated what was determined to be second and third-degree

       burns by giving A.A. ibuprofen and Tylenol and applying Neosporin and

       powder to the burns. Parents took A.A. for medical attention on July 22, and

       the child was transferred to the University of Chicago Hospital. Upon learning

       of the situation, DCS went to the home, which was in “deplorable” condition,

       including having a basement flooded to the bottom step and being infested with

       cockroaches. DCS Ex. D.


[25]   After the Children were found to be CHINS and were removed from the home,

       Parents were ordered to find suitable housing and employment, undergo

       various assessments, and complete recommended services. Throughout the

       course of the proceedings, DCS offered Mother and Father many services,

       assessments, and opportunities. With regard to Mother, although she

       completed assessments, she did not follow through with completion of

       recommended services. She did not see her psychiatrist regularly, at one point

       going almost a year without an appointment, and she did not take the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 18 of 24
       medications as prescribed by the psychiatrist. At times, Mother would not get

       out of bed or even answer the door when a family case manager arrived to take

       her to an appointment. Parents moved to several residences, but each time the

       home at some point would be found to have cockroaches or other infestation.

       Parents were evicted from one residence for delinquent rent. Mother stated

       that, due to her physical ailments, she could not be employed, but she also

       failed to attend to her medical needs. Although FCM Roberts testified that

       Parents had been “better” about compliance with services in the few months

       preceding the termination hearing, they had a consistent pattern of failing to

       “accomplish the task.” Id. at 98, 126. FCM Roberts testified that in her

       opinion there was a reasonable probability that the problems that led to removal

       would not be remedied. Tr. at 127.


[26]   As we have recognized, “Even assuming that [the parent] will eventually

       develop into a suitable parent, we must ask how much longer [the child] should

       have to wait to enjoy the permanency that is essential to her development and

       overall well-being.” Castro v. State Office of Family & Children, 842 N.E.2d 367,

       375 (Ind. Ct. App. 2006), trans. denied. Here, based on the evidence presented,

       we cannot say that the juvenile court clearly erred in concluding that there is a

       reasonable probability that the conditions that resulted in the Children’s

       placement outside the home will not be remedied.


                                             Threat to Well-Being

[27]   Mother also contends that DCS failed to prove by clear and convincing

       evidence that there was a reasonable probability that the continuation of the
       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 19 of 24
       parent-child relationship posed a threat to the well-being of the Children.

       However, we need not address such argument. Indiana Code section 31-35-2-

       4(b)(2)(B) is written such that, to properly effectuate the termination of parental

       rights, the juvenile court need only find that one of the three requirements of

       subsection (b)(2)(B) has been established by clear and convincing evidence.

       A.D.S., 987 N.E.2d at 1156. Therefore, as we have already determined that

       sufficient evidence supported the conclusion that the conditions that resulted in

       the removal of the Children would not be remedied, it is not necessary for us to

       address any argument as to whether sufficient evidence supported the

       conclusion that the continuation of the parent-child relationship posed a threat

       to the well-being of the Children.


[28]   That said, DCS presented evidence that the Children had MRSA and scabies

       when they arrived in foster care. They also exhibited “trauma issues,” and at

       the time of the termination hearing were still receiving play therapy through a

       service provider to address those issues. Tr. at 131. It was noted at the

       termination hearing that several of the Children have medical needs “that

       require them to go to Indianapolis periodically” for treatment, and FCM

       Roberts expressed concern about Parents’ ability to provide the necessary

       medical care for the Children, given Parents’ inability to care for their own

       medical issues. Tr. at 129. In addition, Mother acknowledged that she has, at

       times, experienced hallucinations, and Father testified to having called the

       police during one or more of her episodes; yet, Mother refuses to take the

       prescribed medication. FCM Roberts testified that, since being in foster care,


       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 20 of 24
       the Children “have made tremendous progress” and “are thriving” with the

       foster family. Id. at 129-30. Their medical and psychological needs are met,

       and, “There’s always food. The [C]hildren are always neat and clean. The

       home is always clean[.]” Id. at 130. We have recognized, “[A] trial court need

       not wait until a child is irreversibly influenced by a deficient lifestyle such that

       her physical, mental, and social growth is permanently impaired before

       terminating the parent-child relationship.” In re A.F., 762 N.E.2d at 1253.

       Here, Mother has not demonstrated that the juvenile court’s conclusion that

       continuation of the parent-child relationship poses a threat to the Children’s

       well-being is clearly erroneous.


                                                  Best Interests

[29]   Mother next argues that insufficient evidence was presented to prove that

       termination is in the best interests of the Children. In determining what is in

       the best interests of the child, the trial court is required to look at the totality of

       the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010) (citing In re

       D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans. denied), trans. dismissed.

       In doing so, the trial court must subordinate the interests of the parents to those

       of the child involved. Id. Termination of a parent-child relationship is proper

       where the child’s emotional and physical development is threatened. Id. (citing

       In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App. 2002), trans. denied). The trial

       court need not wait until the child is irreversibly harmed such that his or her

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. Id. Additionally, a child’s need for

       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 21 of 24
       permanency is an important consideration in determining the best interests of a

       child, and the testimony of the service providers may support a finding that

       termination is in the child’s best interests. Id. (citing McBride v. Monroe Cnty.

       Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)).


[30]   Mother asserts that “DCS failed to possibly come close” to proving by clear and

       convincing evidence that the termination was in the Children’s best interests.

       Appellant’s Br. at 10. We disagree. As discussed above, the Children were

       removed after DCS learned that one of six children at the home suffered second

       and third-degree burns, and Parents delayed obtaining medical treatment for

       two days. The home was infested, flooded, and was not suitable for the family.

       Parents never were able to remedy the situation. They never obtained suitable

       housing or employment. Mother failed to complete services and refused to take

       medicines as prescribed by the psychiatrist and also did not attend to her

       medical needs or disabilities. Sheets opined that Mother was not “physically or

       mentally able to take care of the Children.” Tr. at 114. FCM Roberts testified

       that she believed that termination of Parents’ parental rights was in the

       Children’s best interest. Mother argues that the juvenile court “failed to address

       the pain and suffering that the [C]hildren will have to suffer when they realize

       that they will not have any further contact with their mother.” Appellant’s Br. at

       10. However, this is a request for us to reweigh the evidence, which we cannot

       do. In re H.L., 915 N.E.2d at 149. We conclude that sufficient evidence was

       presented to prove that termination was in the best interest of the Children.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 22 of 24
                                                Satisfactory Plan

[31]   Mother also asserts that DCS failed to establish that there is a satisfactory plan

       for the care and treatment of the Children. For a plan to be “satisfactory,” for

       purposes of the statute, it “need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.” In re D.D., 804 N.E.2d at 268. Here, the juvenile

       court concluded that DCS “has a satisfactory plan for the care and treatment of

       the [C]hildren which is Adoption by the foster parent[.]” Appellant’s App. at 5.


[32]   Although conceding that “possibly DCS has a plan” for the Children, Mother

       nevertheless argues that DCS failed to prove that it had a satisfactory plan for

       the Children. Appellant’s Br. at 5. We reject that claim. FCM Roberts testified

       that the current foster home, where all of Mother’s children were placed,

       provided for the medical, physical, and emotional needs of the Children, and

       she stated that the Children were bonded to their foster mother. When asked if

       the foster parent was willing “to adopt the six [C]hildren that are the subject of

       today’s case,” FCM Roberts replied, “Yes, she is.” Tr. at 131. Mother

       highlights that the foster parent did not testify at the termination hearing,

       arguing “therefore, we can only assume from the testimony of the Case

       Manager that [the foster parent] intends to adopt the [C]hildren.” Appellant’s

       Br. at 10. To the extent that Mother’s argument is that DCS’s plan needed to be

       more specific or identify more specific commitment on the part of the foster

       home, we reject that claim. We have held,



       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 23 of 24
               A DCS plan is satisfactory if the plan is to attempt to find
               suitable parents to adopt the children. In other words, there need
               not be a guarantee that a suitable adoption will take place, only
               that DCS will attempt to find a suitable adoptive parent.
               Accordingly, a plan is not unsatisfactory if DCS has not
               identified a specific family to adopt the children.


       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans. denied (internal

       citations omitted).


[33]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based

       on the record before us, we cannot say that the juvenile court’s termination of

       Mother’s parental rights to the Children was clearly erroneous. We, therefore,

       affirm the juvenile court’s judgment.


[34]   Affirmed.


[35]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1505-JT-413 | January 29, 2016   Page 24 of 24